Citation Nr: 1421251	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  11-20 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an increased disability rating for service-connected osteochondritis dissecans left knee, currently rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to June 1977.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which denied the benefit sought on appeal.  

In November 2011, the Veteran presented testimony at a personal hearing conducted at the New York RO before the undersigned.  A transcript of this personal hearing is in the Veteran's claims folder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

The case is REMANDED for the following actions:

1.  Obtain and associate with the Veteran's claims file VA treatment records dated from February 2010 to the present pertaining to his service-connected left knee.

2.  Inform the Veteran that he has an opportunity to submit a statement from his VA physician at the Northport VAMC, as he stated he would do at the time of his November 2011 hearing.

3.  After the development in 1 and 2 has been completed, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected left knee.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records, to include those associated with the claims file, and to comment on the severity of the Veteran's service-connected left knee.  The examiner should report all signs and symptoms necessary for rating the Veteran's left knee under the applicable rating criteria.  The examiner should also comment as to the impact of the service-connected left knee on the Veteran's daily activities and his ability to maintain employment.  

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).













	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



